DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/12/2018 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 3-17 include text, figures, and numerals that appear pixelated and/or are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 11, line 4 of claim 11 recites the phrase “…the computing device.”  This is the first recitation of the phrase “the computing device” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required. 
Claims 12-20 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computing system to assess a disease risk, the computing system comprising: a computing device; and a server computing device communicatively coupled to the computing receive a geographical area of a geospatial unit defined by a user of the computing device; receive input variables associated with the geospatial unit from one or more input sources of the computing device; determine a disease risk of plants at the geospatial unit by performing a modeled disease risk assessment as a function of the input variables and a set of predefined variables; generate a visual representation that illustrates the disease risk based on the modeled disease risk assessment; output the visual representation on the computing device; and transmit, in response to determining that the disease risk exceeds a predefined threshold, a notification to a user of the computing device indicating that the geospatial unit is at risk.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim, claim 1, is considered to be in a statutory category (machine {system}).  Similarly, claim 11, is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “receive a geographical area of a geospatial unit defined by a user…,” “receive input variables associated with the geospatial unit…,” and “transmit…a notification to a user…,” are treated as belonging to the mental process grouping.  The steps of “determine a disease risk of plants at the geospatial unit by performing a modeled disease risk assessment …” and “generate a visual representation…,” are treated by the Examiner as belonging to mathematical concepts grouping.
Similar limitations comprise the abstract ideas of Claim 11.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computing system, a computing device, a server computing device, a geographical area of user defined geospatial {data}, input variables {data}, input sources{data}, a set of predefined variables {data}, a visual representation, a notification {data
In Claim 11: a geographical area of user defined geospatial {data}, input variables {data}, input sources{data}, a set of predefined variables {data}, a visual representation, a notification {data}.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as creating a longitudinal section.  The steps of “receive a geographical area of a geospatial unit…,” and “receive input variables associated with the geospatial unit…” comprise generic/conventional data gathering activities and only add an insignificant pre-solution activity to the judicial exception, where monitoring and/or controlling the risk of disease to agronomic crops comprises both generic hardware and generic software components which are only generally recited.  
The recited system and method are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate 
The above claims comprise the following additional elements:
In Claim 1: a computing system, a computing device, a server computing device, a geographical area of user defined geospatial {data}, input variables {data}, input sources{data}, a set of predefined variables {data}, a visual representation, a notification {data}; and
In Claim 11: a geographical area of user defined geospatial {data}, input variables {data}, input sources{data}, a set of predefined variables {data}, a visual representation, a notification {data}.
Claim 1, as well as claim 11, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record U.S. Patent Publication 2014/0358486 A1, to Osborne, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10 and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. Patent Publication 2014/0358486 A1); in view of Lindores (U.S. Patent Publication 2012/0101784 A1); and further in view of Dail (U.S. Patent Publication 2019/0156437 A1).
claim 1, Osborne teaches a computing system to assess a disease risk (Osborne: Abstract [“…modeling framework for estimating crop growth and development over the course of an entire growing season…”]) comprising:
a computing device (Osborne: FIGS. 1-2; ¶34 [“…devices at the direction of the user…Mobile devices may include any device capable of being used to view or manipulate data generated by the present invention, whether it be a desktop, laptop…”]); and
a server computing device communicatively coupled to the computing device (Osborne: FIG. 2; ¶20 [“…The crop development profile 250 is therefore output data 150 of the augmented crop growth model 100…”]; ¶21 [“System components of the augmented crop growth model 100 include one or more data processing modules 282 within a computing environment 280 that also includes one or more processors 284 and a plurality of software and hardware components.”]; ¶58-59 […systems and methods of the present invention may be implemented in many different computing environments 280. For example, they may be implemented in conjunction with a special purpose computer…systems and methods of this invention can be implemented as a program embedded on personal computer such as an applet, JAVA® or CGI script, as a resource residing on a server or computer workstation…”]), the server computing device configured to:
receive a geospatial unit defined by a user of the computing device (Osborne: FIGS. 1-2; ¶25 [“Meteorological data 114 is collected for the specified geographical area which a crop is located…”]; ¶48 [“Using the field position information provided for the accumulated growing degree day calculations, current and historical weather for the field location may be provided as an advisory service for specific geographical locations.”]);
receive input variables associated with the geospatial unit from one or more input sources of the computing device (Osborne: FIGS. 1-2; ¶18 [“…augmented crop growth model 
determine a disease risk of plants at the geospatial unit by performing a modeled disease risk assessment as a function of the input variables and a set of predefined variables (Osborne: FIGS. 1-2; ¶21 {See above.}; ¶22 [“The type of crop determines a set of generally defined growth characteristics of the crop, such as occurrence of various leave stages and produce development stages for the crop type.  Specifying the variety fine-tunes these growth characteristics to specify the timing to each stage, nutrient requirements per stage, pest/disease susceptibility {Analogous to disease risk of plants as recited in the claim (s).} per stage, and the temperature thresholds for grow/no growth of the crop. These variety characteristics are established as a particular crop variety is genetically developed by researchers and are often associated with a particular seed product name. Crop specifications 111 may further include crop practices…”]);
generate a visual representation that illustrates the disease risk based on the modeled disease risk assessment (Osborne: FIGS. 1-2; ¶45 [“The present invention also contemplates that output data 150 may be generated for visual representation of the information contained, for example on a graphical user interface. For example, users may be able to configure settings for, and view various aspects of, the augmented crop growth model 100 using a display on such a graphical user interfaces, and/or via web-based or application-based modules. Tools and pull-down menus on such a display (or in web-based or application-based modules) 
output the visual representation on the computing device (Osborne: FIGS. 1-2; ¶45 {See above.}).
transmit, in response to determining that the disease risk exceeds a predefined threshold, a notification to a user of the computing device indicating that the geospatial unit is at risk (Osborne: FIGS. 1-2; ¶21-22, ¶34, ¶45 {See above.}).
Osborne additionally discloses transmitting a notification to a user indicating that the geospatial unit is at risk, in response to determining that a predefined temperature threshold has been exceeded (Osborne: FIGS. 1-2; ¶21-22, ¶34, ¶45 {See above.}).
However, Osborne is silent as to explicitly teaching a geographical area of a geospatial unit, and determining that the disease risk exceeds a predefined threshold.
Lindores, in a similar field of endeavor, discloses ground-based measurements of agricultural metrics (Lindores: Abstract).  Therein, Lindores discloses a geographical area of a geospatial unit defined by a user (Lindores: FIG. 1; ¶18 [“FIG. 1 shows a schematic map of nine farm fields, 101, 102 ... 109, delineated by solid boundary lines. Dashed lines in the figure show the boundaries of field management zones which are labeled by circled numbers 1, 2 and 3. Management zones are areas of common growing characteristics.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving a geographical area of a geospatial unit defined by a user, disclosed by Lindores into Osborne, with the motivation and expected benefit of evaluating disease risk and alerting a subscriber to the risk at the defined geospatial unit.  This method for improving Osborne was within the ordinary ability of one of ordinary skill in the art 
However, Osborne, in view of Lindores, is silent as to explicitly teaching determining that the disease risk exceeds a predefined threshold.
Dail, in a similar field of endeavor, discloses determining a risk of damage to a crop on an agronomic field (Dail: Abstract).  Therein, Dail discloses determining that the disease risk exceeds a predefined threshold (Dail: FIG. 7; ¶141-148 [“At 708, the process determines that the risk value is above a risk value threshold and, in response, a determination is made that the crop on the one or more agronomic fields is at risk of suffering damage from a particular crop damaging factor.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that the disease risk exceeds a predefined threshold, disclosed by Dail, into Osborne, as modified by Lindores, with the motivation and expected benefit of evaluating disease risk and alerting a subscriber to the risk at the defined geospatial unit.  This method for improving Osborne, as modified by Lindores, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dail.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Osborne and Lindores and Dail to obtain the invention as specified in claim 1.
Regarding claim 11, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

claim 2, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 1 as shown above.  Osborne further discloses generating the visual representation that illustrates the disease risk at the geospatial unit comprises to generate a visual indication on a timeline at which the disease risk exceeds the predefined threshold, wherein the visual indication represents specific time at which the plants in the geospatial unit are likely to develop a disease (Osborne: FIGS. 1-2; ¶54 [“…the variability of the weather can give rise to potential crop disease conditions that also have differing impacts depending upon crop stage. The timeline identification of the various crop stages…”]; ¶45 {See above.}).
Regarding claim 12, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 4, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 1 as shown above.  Osborne further discloses receiving a plurality of geospatial units and simultaneously determine a disease risk at each geospatial unit by performing the modeled disease risk assessment as a function of the input variables and a set of predefined variables for the each geospatial unit (Osborne: FIGS. 1-2; ¶39 [“…the data is downscaled to map predicted values to each crop field location.”]; ¶45 [“Accordingly, hour-by-hour and daily climatological averages for specified location(s) and time period(s) can be provided as a reporting service 272.”]).
Regarding claim 14, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

claim 5, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 1 as shown above.  Dail further discloses determine the disease risk comprises to determine a hybrid resistance level of the plants at the geospatial unit, and to generate the visual representation comprises to change the visual representation based on the hybrid resistance level (Dail: FIG. 1; ¶165 [“Agricultural intelligence computer system 130 may then recommend particular hybrid seeds for the geographic locations. For example, if the risk values indicate a high risk of disease for the locations, agricultural intelligence computer system 130 may recommend disease resistant seeds for the location.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining a hybrid resistance level of the plants at the geospatial unit, and to generate the visual representation comprises to change the visual representation based on the hybrid resistance level, disclosed by Dail, into Osborne, as modified by Lindores and Dail, with the motivation and expected benefit of evaluating disease risk and alerting a subscriber to the hybrid resistance level of the plants at the geospatial unit.  This method for improving Osborne, as modified by Lindores and Dail, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dail.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Osborne and Lindores and Dail to obtain the invention as specified in claim 5.
Regarding claim 15, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.


Regarding claim 6, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 5 as shown above.  Osborne discloses generating different visual representations See above.}).  Dail further discloses generating a visual representation on a computing device in response to determining that the hybrid resistance level is above a predefined level (Dail: FIG. 1; ¶157 [“…agricultural intelligence computer system 130 may cause a notification to be displayed on the field manager computing device identifying one or more fields and/or one or more portions of the field that are likely to present with a particular disease…”]; ¶165 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of generating a visual representation on a computing device in response to determining that the hybrid resistance level is above a predefined level, disclosed by Dail, into Osborne, as modified by Lindores and Dail, with the motivation and expected benefit of evaluating disease risk and alerting a subscriber to the hybrid resistance level of the plants at the geospatial unit.  This method for improving Osborne, as modified by Lindores and Dail, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dail.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Osborne and Lindores and Dail to obtain the invention as specified in claim 6.
Regarding claim 16, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 5 as shown above.  Dail discloses determining a predefined disease condition in the geospatial unit and determining that the hybrid resistance level is within a predefined range (Dail: FIG. 7; ¶141-148; FIG. 1; ¶157, ¶165 {See above.}).  Osborne discloses determining See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining whether secondary input variables of the geospatial unit satisfy a predefined disease condition, disclosed by Osborne, and determining a predefined disease condition in the geospatial unit and determining that the hybrid resistance level is within a predefined range disclosed by Dail, into Osborne, as modified by Lindores and Dail, with the motivation and expected benefit of evaluating disease risk and alerting a subscriber to the hybrid resistance level of the plants at the geospatial unit.  This method for improving Osborne, as modified by Lindores and Dail, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dail.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Osborne and Lindores and Dail to obtain the invention as specified in claim 7.
Regarding claim 17, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 7 as shown above.  Dail discloses secondary input variables including temperature, relative humidity, and chance of precipitation (Dail: FIGS. 1-7; ¶39 [“… weather conditions (temperature, precipitation (current and over time), soil moisture, crop growth stage, wind velocity, relative humidity…”]; ¶75 [“The weather data may include past and present weather data as well as forecasts for future weather data. In an embodiment, external data server computer 108 comprises a plurality of servers hosted by different entities.”]).

Regarding claim 18, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 7 as shown above.  Dail discloses determining the disease risk comprises to determine, in response to determining that the secondary input variables satisfy the predefined disease condition, crop rotation history and tillage practices of the geospatial unit to determine the disease risk and determine whether the disease risk exceeds the predefined threshold (Dail: FIG. 1; ¶38 [“Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land…Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that the secondary input variables satisfy the predefined disease condition, crop rotation history and tillage practices of the geospatial unit to determine the disease risk and determine whether the disease risk exceeds the predefined threshold, disclosed by Dail, into Osborne, as modified by Lindores and Dail, with the motivation and expected benefit of combining a current and short-term disease risks assessment for the plants at the geospatial unit.  This method for improving Osborne, as modified by Lindores and Dail, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dail.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Osborne and Lindores and Dail to obtain the invention as specified in claim 9.
Regarding claim 19, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne, in view of Lindores and Dail; and further in view of Kerovuo (U.S. Patent Publication 2012/0107915 A1).
Regarding claim 3, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 1 as shown above.  However, Osborne, in view of Lindores and Dail, is silent as to explicitly teaching determining individual plant pathogens.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining disease risk levels for individual plant pathogens in a geospatial unit, disclosed by Kerovuo, into Osborne, as modified by Lindores and Dail, with the motivation and expected benefit of combining a current and short-term disease risks assessment for the plants at the geospatial unit.  This method for improving Osborne, as modified by Lindores and Dail, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kerovuo.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Osborne and Lindores and Dail and Kerovuo to obtain the invention as specified in claim 3.
Regarding claim 13, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.


claim 10, Osborne, in view of Lindores and Dail, teach all the limitations of the parent claim 9 as shown above.  Kerovuo discloses determining disease risk levels for individual plant pathogens in a geospatial unit (Kerovuo: ¶46 {See above.}).  Osborne discloses in response to determining that the disease risk exceeds the predefined threshold, generating a visual representation indicative of the disease risk at the geospatial unit that includes information regarding the disease, scouting information, general management and cultural management practices, and/or pesticide specific management practice (Osborne: FIGS. 1-2; ¶21-22, ¶45, ¶55 [“…helps in assessing the relative risk vs. reward i.e., cost vs. benefit, of potential pesticide applications to prevent crop damage due to factors such as disease or insects.”] {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining disease risk levels for individual plant pathogens in a geospatial unit, disclosed by Kerovuo, and determining that the disease risk exceeds the predefined threshold, generating a visual representation indicative of the disease risk at the geospatial unit that includes information regarding the disease, scouting information, general management and cultural management practices, and/or pesticide specific management practice disclosed by Osborne, into Osborne, as modified by Lindores and Dail, with the motivation and expected benefit of combining a current and short-term disease risks assessment for the plants at the geospatial unit.  This method for improving Osborne, as modified by Lindores and Dail, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Osborne and Kerovuo.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Osborne and Lindores and Dail and Kerovuo to obtain the invention as specified in claim 10.
claim 20, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2008/0097653 A1, to Kaprielian et al., is directed to computer controlled irrigation and fertigation composed of one or more sensors positioned in order to quantify the amount of water and/or nutrients that a plant is consuming.  By controlling the fertigation, the plant or a part thereof, has improved yield and quality.
U.S. Patent Publication 20180020622 A1, to Richt, is directed computer programs encoded on computer storage media, for determining and improving agronomic characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/JEFFREY P AIELLO/Examiner, Art Unit 2864